The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 29, 2014

                                        No. 04-14-00393-CR

                                    Asel ABDYGAPPAROVA,
                                           Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2001CR4918A
                            Honorable Ron Rangel, Judge Presiding

                                           ORDER
       The appellant’s brief was originally due to be filed on October 6, 2014. Two motions for
extension of time have been granted, extending the deadline to December 15, 2014. This court’s
order granting the second extension stated, “THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLANT WILL BE GRANTED.”

        The clerk’s office of this court notified appellant’s attorney that the deadline for filing the
brief had passed. In response to that notice, appellant’s attorney filed a third motion to extend
time to file the appellant’s brief. The motion does not acknowledge the prior extensions or the
order stating the last extension was a final extension. The motion is, however, GRANTED.
Appellant’s attorney is ORDERED to file appellant’s brief in this court no later than January 15,
2015, or this appeal will be abated to the trial court for an abandonment hearing without further
notice, and the trial court will be asked to consider whether sanctions against appellant’s attorney
are appropriate. TEX. R. APP. P. 38.8(b)(2).

                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court